Citation Nr: 0924773	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 23, 1998 for 
assignment of a 100 percent disability rating for head trauma 
with dizziness, headaches, and anxiety. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to 
July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2005, the Board issued a decision partially granting 
the veteran's claim. In August 2006, the United States Court 
of Appeals for Veterans Claims (CAVC) issued an Order 
vacating the Board's July 2005 decision in response to a July 
2006 Joint Motion by the Secretary of Veterans Affairs and 
the Veteran (Joint Motion). The claim was remanded to the 
Board for action consistent with the CAVC's Order.

The Board notes that the Veteran was initially represented by 
R. Edward Bates, attorney at law. By way of a January 2004 
letter, VA informed the Veteran that on July 28, 2003, 
pursuant to authority granted under 38 U.S.C. § 5904(b)(4) 
and (5) and 38 C.F.R. § 14.633(c)(1), (3), and (4), Mr. Bates 
could no longer provide representational services to 
claimants for VA benefits and that the Veteran could select 
another accredited service organization, claim agent or 
private attorney as a representative. There is no record of 
the Veteran appointing other representation, therefore, he is 
unrepresented in this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2007, the Board remanded the instant claim to the 
RO/AMC to obtain and associate with the claim folder Social 
Security Administration (SSA) disability  administrative 
decisions (favorable or unfavorable) and the medical records 
upon which the decisions were based. The RO/AMC was also to 
contact the Office of Personnel Management (OPM) relating to 
the Veteran's application for federal employee disability 
benefits and associate any administrative decisions and the 
medical records upon which the decisions were based in the 
claims file. 

The SSA administrative records and medical records upon which 
they were based have been obtained and associated with the 
claims file. A November 2008 response letter was received 
from National Personnel Records Center (NPRC) including a SF 
50 that indicated, in pertinent part, that the Veteran had 
been granted disability retirement. In December 2008, the OPM 
was sent a letter by VA requesting that the administrative 
decisions related to the Veteran's disability retirement and 
the medical records upon which they were based be sent to VA. 
OPM was instructed that if the records had been transferred 
to another organization, they should provide the date when 
the records were transferred. If the records are unavailable, 
or no such records can be found, or if they have been 
destroyed, OPM was asked to confirm that fact in writing. No 
response has been received from OPM. 

VA has a responsibility to continue to search for such 
records until it is determined that they do not exist or that 
further attempts to obtain them would be futile. The non-
existence or unavailability of such records must be verified 
by each Federal department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).

Also, in Stegall v. West, 11 Vet. App. 268 (1998) CAVC held 
that a remand was necessary due to a failure to respond to 
the Board's directives in a prior remand. The Court further 
held, that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders. Id. Since the March 2007 Board remand specifically 
instructed a search by OPM for the administrative decisions 
of the Veteran's federal disability retirement claim and the 
medical records upon which they were based, and it is not 
clear from the record that this has been done, this search 
must be made in order to meet VA's duty to assist.



Accordingly, the case is REMANDED for the following action:

1. Request that the OPM, conduct a search 
for the Veteran's records relating to his 
application for federal employee 
disability benefits and associate them 
with the claims file, to include any 
administrative decision and the medical 
records upon which the decisions were 
based. If the Veteran's records have been 
transferred to another agency, the OPM 
should inform VA of such. If the 
requested records are held by a 
department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the Veteran's claim. If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC). The SSOC 
must notify the Veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





